Exhibit 10.1(m)

 

SECOND AMENDMENT TO FINANCING AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO FINANCING AND SECURITY AGREEMENT (this “Agreement”) is
made as of the 3rd day of January, 2005, by AMERICAN WOODMARK CORPORATION, a
corporation organized under the laws of the Commonwealth of Virginia (the
“Borrower”), and BANK OF AMERICA, N. A., a national banking association (the
“Lender”).

 

RECITALS

 

A. The Borrower and the Lender entered into a Financing and Security Agreement
dated as of May 31, 2001, as modified by a First Amendment to Financing and
Security Agreement dated as of May 28, 2003 (the same, as amended, modified,
substituted, extended, and renewed from time to time, collectively, the
“Financing Agreement”).

 

B. The Financing Agreement provides for some of the agreements between the
Borrower and the Lender with respect to the “Loans” (as defined in the Financing
Agreement), including a revolving credit facility in an amount not to exceed
$35,000,000 and a term loan facility in an amount not to exceed $10,000,000.

 

C. The Borrower and the Lender have agreed to extend the Revolving Credit
Expiration Date and wish to execute this Agreement to memorialize such change.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower and the
Lender agree as follows:

 

1.   The Borrower and the Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

 

2.   The Borrower represents and warrants to the Lender as follows:

 

(a)  Borrower is a corporation duly organized, and validly existing and in good
standing under the laws of the Commonwealth of Virginia and is duly qualified to
do business as a foreign corporation in good standing in every other state
wherein the conduct of its business or the ownership of its property requires
such qualification;

 

(b)  Borrower has the power and authority to execute and deliver this Agreement
and perform its obligations hereunder and has taken all necessary and
appropriate action to authorize the execution, delivery and performance of this
Agreement;

 

(c)  The Financing Agreement, as heretofore amended and as amended by this
Agreement, and each of the other Financing Documents remains in full force and
effect, and each constitutes the valid and legally binding obligation of
Borrower, enforceable in accordance with its terms;

 

(d)  All of Borrower’s representations and warranties contained in the Financing
Agreement and the other Financing Documents are true and correct on and as of
the date of Borrower’s execution of this Agreement; and

 



--------------------------------------------------------------------------------

(e)  No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender.

 

3.   The Financing Agreement is hereby amended by deleting the defined term
"Revolving Credit Expiration Date" in Section 1.1 (Certain Defined Terms) in its
entirety and inserting the following in place thereof:

 

"" Revolving Credit Expiration Date" means February 5, 2008."

 

4.   The Borrower hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Financing Agreement, as amended
hereby. The Borrower agrees that this Agreement is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

 

5.   The Borrower acknowledges and warrants that the Lender has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with the Borrower in connection with this Agreement and generally in connection
with the Financing Agreement and the Obligations, the Borrower hereby waiving
and releasing any claims to the contrary.

 

6.   The Borrower shall pay at the time this Agreement is executed and delivered
all fees, commissions, costs, charges, taxes and other expenses incurred by the
Lender and its counsel in connection with this Agreement, including, but not
limited to, reasonable fees and expenses of the Lender’s counsel and all
recording fees, taxes and charges.

 

7.   This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. The Borrower agrees that the Lender may rely on a telecopy of any
signature of the Borrower. The Lender agrees that the Borrower may rely on a
telecopy of this Agreement executed by the Lender.

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
under seal as of the date and year first written above.

 

WITNESS OR ATTEST:

     

AMERICAN WOODMARK CORPORATION

                 

/s/    JAMES J. COOPER

--------------------------------------------------------------------------------

     

By:

 

/s/    GLENN EANES (SEAL)

--------------------------------------------------------------------------------

               

Name: Glenn Eanes

               

Title: Vice President & Treasurer

WITNESS:

     

BANK OF AMERICA, N.A.

--------------------------------------------------------------------------------

     

By:

 

/s/    MICHAEL J. LANDINI (SEAL)

--------------------------------------------------------------------------------

           

Name: Michael J. Landini

           

Title: Senior Vice President

 

 

 

 

 

 

2